    Case 1:19-cv-01058-ABJ Document 20-1 Filed 08/03/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                                       *
SETH HETTENA                           *
                                       *
     Plaintiff,                        *
                                       *
           v.                          *        Civil Action No. 19-1058 (ABJ)
                                       *
DEPARTMENT OF JUSTICE                  *
                                       *
     Defendant.                        *
                                       *
*    *     *      *   *     *      *   *    *   *     *    *     *   *
                                     EXHIBIT LIST

Exhibit “1” – Redacted FBI notes

Exhibit “2” – Declaration of Bradley P. Moss

Exhibit “3” – FBI Memorandum, dated September 22, 1981
